Case 3:17-cr-30120-NJR Document115 Filed 02/26/19 Page 1of2 Page ID #279

FILED

FEB 25 2019
IN THE UNITED STATES DISTRICT COURT (
FOR THE SOUTHERN DISTRICT OF ILLINOIS —gGhiNS US DISTRICT couRT —
EAST ST. LOUIS OFFICE
IN RE: )
DESIGNATING SPECIAL PLACE ) Administrative Order No. 2.36
OF HOLDING COURT FOR )
CASE NO. 3:17-CR-30120-NJR )

NOTICE AND ORDER INVOKING THE
FEDERAL JUDICIARY EMERGENCY SPECIAL SESSIONS ACT, 28 U.S.C. § 141

Pursuant to the authority granted in the Federal Judiciary Emergency Special
Sessions Act of 2005, § 2 (28 USC § 141), in the interest of justice, and for the reasons
stated below, the United States District Court for the Southern District of Illinois will
conduct special sessions for procedures and sentencing in United States v. Anthonette
Strowder, Case No. 3:17-30120-NJR, at the West Tennessee Detention Facility, Mason,
Tennessee, within the Western District of Tennessee, from March 4, 2019, until the
completion of sentencing and entry of judgment. The Court finds, for the reasons that
follow, there is no reasonably available location within the district that can
accommodate the special circumstances presented.

Defendant Strowder is currently housed at the West Tennessee Detention
Facility, Mason, Tennessee (540 miles away), because it is the nearest facility that can
accommodate her physical and medical needs, which stem from her morbid obesity.
The United States Marshals Service projects that it would cost $6,000 per day for an
ambulance to transport Defendant Strowder to the Southern District of Illinois for
sentencing. Ambulance staff, and any housing needed should the proceeding require
more than one day, would be an additional expense. The St. Clair County Jail’s
medical facility in the Southern District of Illinois will only accommodate Strowder
for one night. Such a long journey, particularly if a one-day roundtrip were
attempted, would impose a tremendous strain upon Strowder.

Alternate federal courthouses in Cape Girardeau, Missouri, Paducah, Kentucky,
and Benton, Illinois, have been considered. The courthouses in Cape Girardeau and
Paducah are, at best, only 250 miles closer, and the cost savings would be negligible.

To protect the constitutional rights of Defendant Strowder and the public, a live
video feed from the West Tennessee Detention Facility to a courtroom in the U.S.
District Courthouse in East St. Louis, Illinois, in the Southern District of Illinois, will
be utilized.

Page 1 of 2
Case 3:17-cr-30120-NJR Document 115 Filed 02/26/19 Page 2of2 Page ID #280

Pursuant to this order and the Federal Judiciary Emergency Special Sessions Act
(28 U.S.C. § 141), any business that may be transacted at a regular session of the
district court may be transacted as a special session conducted outside the district,
except that a criminal trial may not be conducted at a special session outside the State
in which the crime has been committed without the consent of the defendant. ~

IT IS SO ORDERED.

Dated: February 25, 2019

Tee pM losteg?

 

 

Nancy J. Rosenstengel
District Judge
United States District Court United States District Court
Southern District of Illinois Southern District of Illinois

Page 2 of 2
